ACCEPTED
                                                                                                    06-15-00129-CR
                                                                                         SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                              11/20/2015 2:45:42 PM
                                                                                                   DEBBIE AUTREY
                                                                                                             CLERK

                                 No. 06-15-00129-CR

                                               §                            FILED IN
                                                                     6th COURT OF APPEALS
       James Cunningham,                       §                  IN THE
                                                                       TEXARKANA, TEXAS
               Appellant,                      §                      APPEALS2:45:42 PM
                                                             COURT OF11/20/2015
                                               §                          DEBBIE AUTREY
                  v.                           §                 FOR THE      Clerk
                                               §
          State of Texas,                      §         SIXTH JUDICIAL DISTRICT,
               Appellee.                       §            TEXARKANA, TEXAS


                             MOTION TO WITHDRAW

       Comes now, Clint F. Sare, counsel for Appellant, James Barcard Cunningham, in

the above styled and numbered appeal. Movant seeks leave to withdraw as counsel for

appellant and would show the Court:

       Movant was appointed to represent Appellant on appeal from his conviction for the

offense of Felon in Possession of a Firearm.

       After conducting a diligent search of the record and reviewing the applicable law,

movant has found no meritorious ground to support the appeal.

       Movant has prepared a brief setting out the evidence presented at trial, the

applicable law, some of the potential issues for appeal and discussing why the record does

not support the appeal.

       Movant certifies he has provided a copy of this motion, the supporting brief and a

copy of the appellate record to appellant with the attached letter explaining his right to

review the record and submit a response to the Court and to file a petition for discretionary

review in the event this court affirms his conviction.
                                       Prayer

       Movant prays the Court conduct an independent examination of the record and any

response submitted by appellant and render an order granting leave to withdraw from

representation of appellant.



                                                  Respectfully submitted,


                                                  _/s/__Clint Sare________
                                                  Clint F. Sare
                                                  Tex. Bar No. 00788354
                                                  P.O. Box 1694
                                                  Bryan, Texas 77806
                                                  (979) 822-1505
                                                  cfs@sarelaw.com
                                                  Attorney for appellant
                                                  James Cunningham



                                Certificate of Service

       I certify a copy of appellant’s Motion to withdraw was served on Doug Howell,
300 E. 26th Street Ste. 310, Bryan, 77803 by personal service on November 20, 2015.

                                                  _/s/__Clint Sare___________
                                                  Clint F. Sare
                                    CLINT F. SARE
                                        ATTORNEY AT LAW
                TH
     102 E. 26 ST.                                                             P.O. BOX 1694
   BRYAN, TEXAS 77803                                                         BRYAN, TX 77842

        979-822-1505                                                          cfs@sarelaw.com
      979-822-1365 (fax)
                                                                         November 20, 2015

James Barcard Cunningham
TDCJ # 02008042
295 I.H. 45 North
Huntsville TX 77320

Re:       Appeal from Brazos No. 14-04342-CRF-85

Dear Mr. Cunningham:

          Enclosed please find a motion and supporting brief I have prepared in the appeal
from the judgment of the 85th District Court in Brazos County cause numbers 14-04342-
CRF-85. As discussed in the brief, after examining the evidence introduced at trial, I was
unable to find a basis which would support reversal of the trial court’s judgment. Although
the brief identifies some potential errors, these errors would not require reversal. Because
I am barred from making arguments which would not support reversal or modification on
appeal, I am required to ask the court to permit me to withdraw from the case. You may
review the testimony from the trial and send a response to the Court of Appeals giving any
reasons you believe the appeal should proceed.
          I have enclosed a copy of the trial court documents and testimony for your review.
Please remember the court is limited to considering what happened at trial rather than
events which were not raised by the testimony or may have occurred after trial. The court
will review my brief, any responses you file, and the record from the trial court to determine
if there is a ground which could support the appeal. If it finds such ground, it will send the
case back to the trial court for another attorney to submit a brief in support. If the court of
appeals affirms the convictions, you will receive notice and be entitled to file a petition for
discretionary review in the Court of Criminal Appeals.


                                       Sincerely,